Citation Nr: 0821949	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement a rating in excess of 20 percent for diabetes 
mellitus, type II.

2.  Entitlement to nonservice-connected pension benefits.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as due to 
herbicide exposure or as secondary to the veteran's service-
connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as due to 
herbicide exposure or as secondary to the veteran's service-
connected diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as due to 
herbicide exposure or as secondary to the veteran's service-
connected diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as due to 
herbicide exposure or as secondary to the veteran's service-
connected diabetes mellitus, type II.

7.  Entitlement to service connection for liver failure, 
claimed as due to herbicide exposure or as secondary to the 
veteran's service-connected diabetes mellitus, type II.

8.  Entitlement to service connection for hepatitis, claimed 
as due to herbicide exposure or as secondary to the veteran's 
service-connected diabetes mellitus, type II.

9.  Entitlement to service connection for heart failure, 
claimed as due to herbicide exposure or as secondary to the 
veteran's service-connected diabetes mellitus, type II.

10.  Entitlement to service connection for chronic renal 
failure, claimed as due to herbicide exposure or as secondary 
to the veteran's service-connected diabetes mellitus, type 
II.

11.  Entitlement to service connection for a blood disorder, 
claimed as due to herbicide exposure or as secondary to the 
veteran's service-connected diabetes mellitus, type II.

12.  Entitlement to service connection for a disorder 
manifested by recurring burning on urination, claimed as due 
to herbicide exposure or as secondary to the veteran's 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1968 until March 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from December 2004 and August 2006 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Jackson, Mississippi.

The issues of entitlement to service connection for liver 
failure, hepatitis, heart failure, chronic renal failure, a 
blood disorder, and a disorder manifested by recurring 
burning on urination are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not indicate that the 
veteran's diabetes mellitus requires a regulation of 
activities.  

2.  The veteran had over 90 days of active service during a 
period of war and is shown to be totally and permanently 
disabled due to nonservice-connected disabilities.

3.  Following the deduction of medical expenses, the 
veteran's annual income for 2004 does not exceed the maximum 
annual pension rate.

4.  The veteran had active service in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975.  

5.  The competent evidence does not demonstrate that 
peripheral neuropathy of the upper or lower extremities is 
causally related to herbicide exposure or is proximately due 
to the veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for diabetes mellitus, type II, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2007).

2.  The criteria for entitlement to nonservice-connected 
pension benefits have been met.  38 U.S.C.A. §§ 1521, 5107, 
5312 (West 2002); 38 C.F.R. §§ 3.21, 3.23 (2007).

3.  Peripheral neuropathy of the upper and lower extremities 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in September 2004 and July 2006 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  

With respect to the nonservice-connected pension claim, the 
instant decision is fully favorable.  As such, any notice 
deficiencies with respect to this issue do not prejudice the 
veteran.

Regarding the increased rating claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letters of record do not 
meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the January 2007 statement of the case set 
forth the diagnostic criteria for the disability at issue and 
also included the provisions of 38 C.F.R. §§ 3.321 and 4.1, 
which reference impairment in earning capacity as a rating 
consideration.  Furthermore, a September 2006 Dingess letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, at his March 2008 hearing before 
the undersigned, the veteran stated that he was told not to 
play sports because of his service-connected diabetes.  He 
also stated that he experienced burning and numbness in his 
extremities which he attributed to his diabetes.

Based on the above, the notice deficiencies with respect to 
the increased rating claim do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Additionally, a 
disability determination of the Social Security 
Administration (SSA), and copies of medical records 
considered by SSA, are included in the claims file.  
Moreover, the veteran's statements in support of his claims 
are of record, including testimony provided at a May 2007 
hearing before a Decision Review Officer and a March 2008 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A communication construed as a request for an increased 
rating for diabetes mellitus was received by the RO on March 
20, 2006.  Throughout the rating period on appeal, a 20 
percent evaluation is assigned pursuant to DC 7913.  

Under DC 7913, a 20 percent rating is warranted where the 
evidence demonstrates that the disability requires insulin 
and restricted diet, or; oral hypoglycemic agent and a 
restricted diet.  In order for the veteran to be entitled to 
the next-higher 40 percent evaluation, it must be shown that 
the disability requires insulin, restricted diet and 
regulation of activities.  

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 40 percent 
evaluation for any portion of the rating period on appeal.  
Indeed, the evidence of record fails to demonstrate that the 
veteran's diabetes mellitus requires a regulation of 
activities.  To the contrary, a December 2006 VA examination 
expressly notes that the veteran's diabetes was well-
controlled and that he had no regulations or restrictions on 
his activities.  No other competent evidence reaches the 
opposite conclusion.  

The Board acknowledges the veteran's March 2008 hearing 
testimony, in which he stated that his doctors instructed him 
to regulate his activities.  However, a lay person's account 
of what a physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Given this, 
and in light of the December 2006 VA examination which 
clearly indicated that a regulation of activities was not 
required, the Board concludes that his disability picture 
does not most nearly approximate the next-higher 40 percent 
evaluation under DC 7913.  

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following DC 7913.  That note instructs the rater to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under DC 7913.

In the present case, the veteran endorses symptoms of 
neuropathy in the bilateral upper and bilateral lower 
extremities.  In this regard, he is competent to give 
evidence about the symptoms he experienced.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, VA examination in 
December 2006 did not reveal any compensable symptomatology.  
In fact, the examiner stated that there was no evidence of 
diabetic neuropathy.  Moreover, no other competent evidence 
of record indicates otherwise.  The Board finds this absence 
of objective neuropathic findings to be more probative than 
the veteran's statements.  Therefore, assignment of a 
separate evaluation for neuropathic symptoms is not warranted 
here.  

In sum, there is no support for a rating in excess of 20 
percent for the veteran's diabetes mellitus, type II, for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

II.  Nonservice-Connected Pension

The veteran seeks nonservice-connected VA pension benefits. 
Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements. 38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007).

The Vietnam era is considered a period of war under the law.  
38 U.S.C.A. § 101(11). The Vietnam era is defined as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, for veterans who served in the Republic of Vietnam 
during that period. 38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 
3.2(f).  In all other cases, the wartime period for the 
Vietnam era is defined as beginning on August 5, 1964, and 
ending on May 7, 1975. 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 
3.2(f).

Based on the above, the veteran satisfies the threshold 
requirement of 90 days of service during a period of war.  
Moreover, the evidence of record further indicates that the 
veteran is permanently and totally disabled due to 
nonservice-connected disabilities including kidney failure, 
liver failure, hypertension, chronic obstruction pulmonary 
disease, and sleep apnea.  Indeed, such conditions were the 
basis for an award of disability benefits from the Social 
Security Administration in September 2003.  Thus, the sole 
inquiry for consideration is whether the veteran meets the 
annual income requirements.   

The maximum annual pension rate (MAPR) is addressed at 38 
U.S.C.A. § 1521(a), (b) and 38 C.F.R. §§  3.3(a)(3), 3.23(a), 
(b), (d)(4).  The MAPR is published in Appendix B of VA 
Manual M21-1 and is to be given the same force and effect as 
if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23.

Basic entitlement exists if, among other factors, a veteran's 
income is not in excess of the applicable MAPR specified in 
38 C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 
3.3(a)(3) (2007). The maximum rates for improved pension 
shall be reduced by the amount of the countable annual income 
of the veteran. 38 C.F.R. § 3.23(b).

38 U.S.C.A. § 1522(a) provides, in pertinent part, that VA 
shall deny or discontinue the payment of a veteran's pension 
based upon consideration of the annual income of the veteran, 
the veteran's spouse, and the children.  38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions. 38 U.S.C.A. § 1503(a); 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security 
Administration income is not specifically excluded under 38 
C.F.R. § 3.272, nor is the income from a legal settlement.  
Such incomes are therefore included as countable income.  
Medical expenses in excess of five percent of the MAPR, which 
have been paid, may be excluded from an individual's income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Compensation 
collected because of personal injury or death will be 
considered income as received.  However, medical, legal or 
other expenses incident to the collection or recovery of the 
amount of the award or settlement may be deducted.  The 
criteria in 38 C.F.R. § 3.272 (g) apply as to all medical 
expenditures after the award or settlement.  38 C.F.R. § 271 
(g).

The veteran here is unmarried.  His initial claim of 
entitlement to nonservice-connected pension was received in 
September 2004.  Effective December 1, 2003, the MAPR for an 
unmarried veteran was $9,894.00.  Effective December 1, 2004, 
the MAPR for an unmarried veteran was $10, 162.00.  Effective 
December 1, 2005, the MAPR rose to $10,579.00.  As of 
December 1, 2006, the MAPR for an unmarried veteran was 
$10,929.  Finally, beginning December 1, 2007, the MAPR for 
unmarried veterans is $11,181.00.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B, 
(http://www.vba.va.gov/bln/21/Rates/pen0100.htm).    

In his September 2004 application, the veteran listed monthly 
income of $1,156.00 in the form of Social Security benefits.  
He also listed a monthly income of $500.00 from a business.  
Based on those figures, the veteran's annual income in 2004 
was $19,872.00.  Moreover, his listed medical expenses for 
that year totaled $17,000.00.  Thus, although his 2004 income 
exceeded the MAPR for that year, once offset by his medical 
expenses, the veteran meets the financial eligibility 
requirements for nonservice-connected pension.  Accordingly, 
a grant of pension benefits is warranted here, and the 
question of continued eligibility will be addressed in the 
first instance by the RO in the rating action implementing 
the instant award of benefits.

III.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is claiming entitlement to service connection for 
peripheral neuropathy of the bilateral upper and bilateral 
lower extremities.  He specifically contends that such 
disorder is the result of herbicide exposure during active 
service.  

The Board notes that VA examination in December 2006 revealed 
essentially normal neurologic findings. In this regard, it is 
noted that, without proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Here, however, letters dated in 2005 from 
private physician list "tingling" among the veteran's 
symptoms and his March 2008 testimony regarding neurologic 
symptoms is found to be credible.  Overall, then, the Board 
will resolve doubt in the veteran's favor and find that a 
current disability is demonstrated here.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Having determined that a current disability is shown, the 
Board must consider the veteran's assertions as to herbicide 
exposure.  In this vein, it is noted that the veteran's 
military records reflect service in the Republic of Vietnam 
between January 9, 1962 and May 7, 1975.  As such, it is 
presumed that he was indeed exposed to an herbicide agent 
such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).   
Moreover, affirmative evidence does not exist to rebut that 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

As peripheral neuropathy is not among the diseases listed 
under 38 C.F.R. § 3.309(e), presumptive service connection on 
the basis of herbicide exposure is not warranted here.

It is acknowledged that, where the evidence does not warrant 
presumptive service connection, an appellant may still 
establish service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, a March 2005 letter written by J. C. M. 
III, D.O. expresses the opinion that the veteran's symptoms 
of "tingling" were causally related to Agent Orange 
exposure during active service.  A December 2005 letter 
written by K. G. W., M.D., made the same assertion.  However, 
these opinions were both based on online literature, rather 
than on facts specific to the veteran's own medical history.  
In this regard, it is noted that generic texts which do not 
address the facts of a particular veteran's case with a 
sufficient degree of medical certainty do not amount to 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

For the foregoing reasons, a grant of presumptive service 
connection for peripheral neuropathy due to herbicide 
exposure is not justified.  

The Board has also considered the veteran's contention that 
his peripheral neuropathy is secondary to his service-
connected diabetes mellitus.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).   It is also noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In the present case, there is no support for a grant of 
secondary service connection for peripheral neuropathy.  
While the veteran is service-connected for diabetes mellitus, 
the VA examiner in December 2006 specifically found that 
there was no evidence of diabetic neuropathy.  He expressly 
stated that the veteran had no neurologic symptoms related to 
diabetes.  Because this opinion was offered following an 
objective examination and following a review of the record, 
it is found to be highly probative.  Moreover, no other 
competent evidence of record refutes the December 2006 
opinion on the question of secondary service connection.  The 
veteran himself believes that his peripheral neuropathy is 
due to his service-connected diabetes mellitus, but he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, there is no support for a grant of service connection 
for peripheral neuropathy of the upper or lower extremities, 
either on a presumptive or secondary basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II, is denied.

Entitlement to nonservice-connected pension benefits is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
upper extremity is denied.

Service connection for peripheral neuropathy of the right 
upper extremity is denied.

REMAND

With respect to the remaining issues on appeal, the Board 
finds that additional development is required.  Specifically, 
medical opinions are needed to resolve the veteran's claim 
that his liver failure, hepatitis, heart failure, chronic 
renal failure, blood disorder, and a disorder manifested by 
recurring burning on urination are secondary to his service-
connected diabetes mellitus.  

It is acknowledged that the December 2006 VA examination 
contained opinions regarding the heart, renal, and burning 
urination claims.  However, while the VA examiner concluded 
that those disorders were not due to diabetes mellitus, he 
did not address the issue of whether they may have been 
aggravated by diabetes mellitus.  As a finding of aggravation 
would enable a grant of service connection, such an opinion 
should be obtained.  Moreover, no opinions, either direct or 
secondary, have been offered with respect to the liver, 
hepatitis and blood disorder claims.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file and identify all current 
diagnoses that pertain to the veteran's 
liver failure, hepatitis, heart failure, 
chronic renal failure, blood disorder, 
and burning urination claims.  Then, for 
each diagnosis, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such 
diagnosis is causally related to active 
service or to the veteran's service-
connected diabetes mellitus.  The 
examiner should also comment as to 
whether it is at least as likely as not 
that any diagnosis, if not caused by 
diabetes mellitus, was aggravated 
(underwent a permanent worsening) due to 
the diabetes mellitus.  If so, the 
examiner should state the percentage of 
current symptomatology attributable to 
aggravation, to the extent possible.  

Specific to the hepatitis claim, the 
examiner should identify all relevant 
risk factors to which the veteran may 
have been exposed both during and after 
active service.  The examiner should 
state which risk factor or factors were 
most likely to cause of the veteran's 
hepatitis.  

Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The examination 
report should indicate that the claims 
file was reviewed.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


